Jenkins, P. J.,
dissenting. I do not fully agree with the rule of law stated in the 1st- division of the syllabus and opinion. I concur in the conclusions, but not in all that is said, in the remaining divisions of the syllabus and opinion, except the 7th. I disagree with the conclusions reached in that paragraph. Irrespective of the various reasons assigned, by the defendant in error as to why the failure of the judge to reduce the charge to writing would not, under the facts disclosed by the record in this case, amount to reversible error, it is my opinion that exception can not be taken to such failure on the part of the judge under a direct bill of exceptions. While it is true that the rule of procedure under section 6-804 of the Code of 1933, authorizing a direct bill of exceptions from a ruling of the court which necessarily has been controlling in the trial of the case, does not mean that the movant must show that but for the ruling he must necessarily have prevailed in the court below, this section must nevertheless be interpreted to mean that he must affirmatively show that the effect of the ruling was such as necessarily prevented him from prevailing in the case. In other words, he does not have to show that he would certainly have won the case but for the adverse ruling; but he must show that the effect of the ruling rendered it impossible for him to do so. In my opinion, the legislature by its act of 1898 embodied in this Code section, which permits direct exceptions to rulings where the “verdict necessarily has been controlled” thereby, did not intend to put direct bills of exceptions on the identical footing with ordinary bills of exceptions -where a motio2i for new trial has been made. In ordinary bills of exceptions, unless a verdict was demanded by the evidence, any erroneous ruling or decision whereby the movant has been deprived of some substantial right requires a reversal of the judgment; whereas on a direct hill of exceptions he must not only show some material erroneous ruling or decision *899of the trial court, but must go further and affirmatively show that the effect of such ruling or decision must necessarily have been fatal to his case. I therefore do not agree with all that is said by my brethren in the first division of the syllabus and opinion, and differ with them as to the conclusion drawn in the seventh division. It might be conceded that the court committed what would ordinarily amount to reversible error in failing to reduce the charge to writing upon the request of counsel; yet under the procedure adopted by the plaintiff in error, unless he went further and affirmatively showed that such illegal and erroneous failure on the part of the trial judge was injurious to the movant’s rights to the extent that it was necessarily fatal to his cause, it is my opinion that the exception to such failure, in a direct bill of exceptions, would not authorize a reversal of the judgment. In other words, in order for this court to hold that the action of the trial court in not writing out its charge and reading it necessarily controlled the result, the plaintiff in error would be compelled to affirmatively show that the failure to do so necessarily precluded a verdict in his favor. This he has entirely failed to do. No effort is even made to show that the charge as actually given was in any wise erroneous, other than by showing that it was not first reduced to writing as requested.